DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reflector, vertically adjusting mechanism, cap, and wick must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In para [0152], element (308) is used for both base plate and pod trays.  
Appropriate correction is required.
Claim Objections
Claim 4 is objected to because of the following informalities:  
Regarding claim 4, the phrase “water through wicking through the rooting media” appears to be a grammatical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the scope of the claim is unclear as no wicking mechanism is disclosed in the specification.
Double Patenting
Applicant is advised that should claim 5 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-7, 9-11, and 13-18 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Bissonnette et al. (US 2007/0271841).

In re. claim 1, Bissonnette teaches a system, comprising: a base plate (vessel (12)) (fig. 4B); a stand (221); an adjustable lighting fixture (220) (via adjustable arm (221)) (para [0148]) that overhangs the base plate and is attached to the stand (fig. 1); and a growing container (upper portion in fig. 4A) that fits within the base plate (fig. 2A), wherein the growing container accommodates a plant growing system (fig. 13), the plant growing system comprising: a biodegradable outer shell (182) (natural material such as coir) (para [0305]), a rooting media (109) (para [0303]), a fertilizer or nutrient (paper (185) is a liquid pulp solution) (para [0300]), and a removable lid (187) (para [0312]).
In re. claim 2, Bissonnette teaches the system of claim 1, wherein the plant growing system receives water through wicking from the base plate (12) (via roots (9)) (fig. 15).
In re. claim 3, Bissonnette teaches the system of claim 1, wherein seeds are planted in the rooting media (within recess (184)) (fig. 13).
In re. claim 4, Bissonnette teaches the system of claim 3, wherein the seeds receive water through wicking through the rooting media (via roots (9)) (fig. 15).
In re. claim 5, Bissonnette teaches the system of claim 1, wherein a height of the adjustable lighting fixture is adjustable (notched arm (221) for changing the height (223) of the photoradiation hood (220) as the plants grow) (para [0133]).
In re. claim 6, Bissonnette teaches the system of claim 1, wherein the base plate is removably attached to the stand (shown separated at indentation (108) in fig. 2A).
In re. claim 7, Bissonnette teaches the system of claim 1, further comprising a cover (cover (3)) that fits over the growing container (fig. 2).
In re. claim 9, Bissonnette teaches the system of claim 1, further comprising one pod tray (3) that fits within the growing container and that accommodate a plurality of plant growing systems (via openings (4)) (fig. 2).
In re. claim 10, Bissonnette teaches the system of claim 9, wherein each of the plurality of plant growing systems comprises a biodegradable outer shell, a rooting media, a fertilizer or nutrient, seeds, and a removable lid (as stated in the rejection of claim 1 above).
In re. claim 11, Bissonnette teaches the system of claim 10, wherein the plurality of plant growing systems comprises six plant growing systems (seven openings (4) encompass six systems) (fig. 2).
In re. claim 13, Bissonnette teaches the system of claim 1, wherein the adjustable lighting fixture is vertically adjustable (notched arm (221) for changing the height (223) of the photoradiation hood (220) as the plants grow) (para [0133]).
In re. claim 14, Bissonnette teaches the system of claim 1, wherein the adjustable lighting fixture is programmable with respect to an on/off cycle of the adjustable lighting fixture. (timing cycle of the photoradiaton source) (para [0297])
In re. claim 15, Bissonnette teaches the system of claim 1, wherein the adjustable lighting fixture comprises two light bulbs (fig. 8A).
In re. claim 16, Bissonnette teaches the system of claim 15, wherein the adjustable lighting fixture comprises a reflector for each light bulb (reflective material inside the hood understood to be used by each light bulb) (para [0390]).
In re. claim 17, Bissonnette teaches the system of claim 15, wherein the adjustable lighting fixture comprises a single reflector (reflective material inside the hood) (para [0390]).
In re. claim 18, Bissonnette teaches the system of claim 1, wherein the adjustable lighting fixture is removably attached to the stand (removed in fig. 8B).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bissonnette as applied to claim 1 above, and further in view of Washburn (US 2003/0005865).
In re. claims 7-8, Bissonnette fails to disclose a transparent cover.
Washburn discloses a transparent cover (16) (para [0064]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have modified Bissonnette to incorporate the teachings of Washburn to utilize a transparent cover, for the predictable result of protecting all of the growing systems early in the growing season.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bissonnette as applied to claim 1 above, and further in view of Pollack et al. (US 3,660,934).

In re. claim 12, Bissonnette fails to disclose the system comprises three growing containers.
Pollack teaches a system comprises three growing containers (9 containers (13) encompasses 3) (fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have modified Bissonnette to incorporate the teachings of Pollack to have three growing containers, for the predictable result of growing more growing systems within the system.

Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bissonnette as applied to claim 1 above, and further in view of Steele (US 4,170,844).

In re. claims 19-20, Bissonnette fails to disclose a water reservoir that automatically dispenses water to the growing container via the base plate, wherein the water reservoir is removably attached to the base plate.
Steele teaches a water reservoir (tank (22)) (fig. 1) that automatically dispenses water (via pump (P)) to the growing container via a base plate (12, 14), wherein the water reservoir is removably attached to the base plate (via removably attached feed lines (23)).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Bissonnette to incorporate the teachings of Steel to have the recited water reservoir, for the purpose of maintaining the water supply in the base plate without removing the upper portion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/            Primary Examiner, Art Unit 3647